DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 16, of U.S. Patent No. 11,055,623. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the USPAT’s claims anticipate the instant claims.
Instant Application
USPAT
1. A provenance system for a plurality of eidetic systems having logs, the system comprising a processor and a memory, the memory storing instructions to cause the processor to perform: 

crawling the logs of each node of a plurality of nodes of the eidetic systems to cluster segments across the logs of temporally correlated events into clustered segments; and 

analyzing the correlated segments to interleave an order of processes in the logs and assign a probability to the order of the processes occurring.

2. A provenance method for a plurality of eidetic systems having logs, the method comprising: 

crawling the logs of each node of a plurality of nodes of the eidetic systems to cluster segments across the logs of temporally correlated events into clustered segments; and 

analyzing the correlated segments to interleave an order of processes in the logs and assign a probability to the order of the processes occurring.

3. A non-transitory computer-readable recording medium recording a provenance program for a plurality of eidetic systems having logs, the program causing a computer to perform: 

crawling the logs of each node of a plurality of nodes of the eidetic systems to cluster segments across the logs of temporally correlated events into clustered segments; and 

analyzing the correlated segments to interleave an order of processes in the logs and assign a probability to the order of the processes occurring.
1. A provenance system for a plurality of eidetic systems having logs, the system comprising:

a log-segment clustering circuit configured to crawl the logs of each node of a plurality of nodes of the eidetic systems to cluster segments across the logs of temporally correlated events into clustered segments, the logs of each node including only local event logs;

a probabilistic interleaving circuit configured to analyze the correlated segments to interleave an order of processes in the logs and assign a probability to the order of the processes occurring; and

a probabilistic linearization circuit configured to create a probability tree which includes a total probability that a process in the clustered segments causes a next process in the clustered segments until an end of the temporal event of the clustered segments for each of the interleaved order of processes interleaved by the probabilistic interleaving circuit, the next process being sequentially after the process,

wherein an output of the logs is conditioned and, through observation, the probability tree is updated for each set of events in the clustered segments by serializing these sets for traversal either for replay, rollback, or to play a different timeline such that the logs of each of the plurality of eidetic systems are not exchanged to another eidetic system of the plurality of eidetic systems when the log-segment clustering circuit crawls the logs of each of the eidetic systems,

wherein the crawled logs of each of the eidetic systems are correlated with each other to perform a dependence analysis determining a dependence between the crawled logs with one another, and

wherein the log-segment clustering circuit leverages single-node eidetic logging, via the clustered logs, such that there is no added communication overhead in the plurality of eidetic systems,

wherein an end user analyzes the logs in a distributed node setting using only local event logs using:

probabilistic lineage queries on the probability tree;

a rollback of the temporally correlated events via the probability tree; and

a replay of the temporally correlated events via the probability tree,

wherein the correlated events are causally linked, and

wherein the crawling scans the logs in parallel and correlates the logs in a continuous, streaming fashion.


As shown above, the independent claim of USPAT entirely anticipates the instant application claims. For brevity, the other independent claims from USPAT, claims 11 and 16 are not reproduced. However, they anticipate the claims in the same manner, only differing in embodiments. 
As a reminder, Applicant is cautioned that should they ask the double patenting rejection be held in abeyance, the response can be considered non-responsive as per MPEP § 804(I)(B)(1):
“A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.” 
and:
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03”
	Examiner suggests Applicant file a terminal disclaimer or amending the claims in order to overcome the double patenting rejection lest their response be considered non-responsive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Regarding claim 1:
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, the claim is directed to a system.
	Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	The limitations of:
crawling the logs of each node[…]to cluster segments[…]
analyzing the correlated segments to interleave an order[…]
are an abstract idea of mental processes. These can be done by a human using a computer and/or using a pen and paper. A person could look at a series of logs and do this mentally.
	Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No additional elements are recited that integrate the judicial exception into a practical application.
	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The limitations of:
[…]assign a probability to the order of the processes occurring
does not amount to significantly more than the abstract idea as this is extra-solution activity. 
Assigning a probability does not add to the abstract idea in any meaningful matter. The further limitations of a processor and memory and generic computer components to carry out the abstract idea. Therefore, these elements do not amount to significantly more.
	Regarding claims 2-3, the claims recite the same substantial subject matter as independent claim 1 and are therefore subject to the same rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al. US 2013/0332423 in view of Johnston et al. US 2016/0098419.
	Regarding claims 1, 2, and 3, Puri teaches “a provenance system for a plurality of eidetic systems having logs, the system comprising a processor and a memory” ([0076] which mentions processors and memory), “the memory storing instructions to cause the processor to perform: crawling the logs of each node of a plurality of nodes of the eidetic systems to cluster segments across the logs of temporally correlated events into clustered segments” ([0028] “The data lineage tracking system may further include machine readable instructions to select the trace log entries that are associated with commands performed by an application, cluster similar trace log entries from the selected trace log entries, and analyze mappings between the clustered trace log entries to determine data lineage flow associated with the data value”); and 
	Puri however does not explicitly teach the remaining limitations. Johnston however teaches
“analyzing the correlated segments to interleave an order of processes in the logs” (Johnston [0032] “The information associated with the event node 110 can include a description of the event, categorical information associated with the event, and a timestamp of the event. These information fields may be analyzed to automatically correlate and interconnect the event nodes 110 with causal linkages 310A-310C.”) “and assign a probability to the order of the processes occurring” ([0045] “When determining if event nodes 110 are correlated, several factors may be used, resulting in a range of possible results. These results may be compared to a threshold to determine if a causal linkage 310 should be created or not. According to other embodiments, a range of values for the results may be used for describing each causal linkage 310 by its correlation metric. The correlation metrics may also be referred to as probability of correlation, link likelihood, graph weights, or any other such terminology.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Puri with that of Johnston since a combination of known methods would yield predictable results. As shown in Johnston, it is known to correlate segments in order to have better knowledge about them. By having these correlations along with the segments of Puri, one would have a better method for gathering this information and using it for various purposes.
Note that independent claims 2 and 3 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such these claims are subject to the same rejection. The differences in embodiments are taught by Puri [0027] and [0031].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124